Citation Nr: 1603553	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-15 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for service-connected degenerative disc disease of the thoracolumbar spine (lumbar spine disability).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1962 to April 1967.

The Veteran is seeking an increased rating for his lumbar spine disability.  This appeal comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennesee (hereinafter, the "Agency of Original Jurisdiction" or "AOJ").

On January 24, 2011, the Veteran testified before the undersigned Veterans Law Judge ("VLJ") at a hearing held in Nashville, Tennessee.  A transcript of that hearing is of record.  Following the hearing, the record was held open in order to afford the Veteran the opportunity to supply additional evidence.    

In September 2012, the Board remanded the Veteran's increased rating claim for further development.  Specifically, the AOJ was asked to obtain updated VA medical records and schedule a VA examination to assess the current severity of the lumbar spine disability, including the effects of the disability on the Veteran's daily activities.  

The updated VA medical records were obtained and associated with the claims file, VA examinations were conducted in December 2012 and April 2015, and the AOJ issued a Supplemental Statement of the Case in August 2015, again denying the Veteran's request for a rating in excess of 20 percent.  Accordingly, the remand instructions have been complied with and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In September 2012, the Board also remanded the issue of total disability based on individual unemployability ("TDIU") because it had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  On remand, the AOJ was asked to provide the Veteran notice of how to substantiate a claim for TDIU and order an examination to assess whether the Veteran's service-connected disabilities alone render him unable to find or maintain substantially gainful employment.
The appropriate notice on substantiating a TDIU claim was provided in a letter dated on December 4, 2012.  In January 2013, the Veteran filed an express claim for TDIU and a VA examination was provided in May 2015.  In a rating decision dated in August 2015, the AOJ granted entitlement to TDIU with an effective date of September 7, 2004.  As the Veteran has been provided with a full grant of benefits for his TDIU claim, this issue is no longer before the Board.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran demonstrated pain-free forward flexion of the spine well in excess of 30 degrees prior to December 27, 2012.  

2.  The Veteran did not experience unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes lasting at least six weeks in any twelve-month period at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected lumbar spine disability were not met prior to December 27, 2012. 38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. § § 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

2.  The criteria for an increased rating of 40 percent for service-connected lumbar spine disability were met as of December 27, 2012. 38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. § § 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

3.  The criteria for an increased rating in excess of 40 percent for service-connected lumbar spine disability were not met for any of the period on appeal.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. § § 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings Generally

Disability ratings are determined by applying a schedule of ratings based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  When the evidence for and against the Veteran's claim is at the very least in relative equipoise, reasonable doubt is to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When assessing the present level of disability for the period on appeal, staged ratings are appropriate when the facts show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Where an increase rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C. § 5110; see also Hart, 21 Vet. App. at 509.

Increased Rating for the Service-Connected Lumbar Spine Disability

The Veteran is seeking an increased rating for a lumbar spine disability.  Under VA regulations, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

In this case, the Veteran's lumbar spine disability has been rated under Diagnostic Code 5243, for intervertebral disc syndrome and assigned a 20 percent rating under. 38 C.F.R. § 4.71a, DC 5243.  Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes, a 20 percent rating is assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during a twelve month period.  A higher 40 percent rating is warranted for incapacitating episodes having a total duration of between four weeks and six weeks.  Finally, a maximum 60 percent rating is warranted for incapacitating episodes having a total duration at least six weeks during a twelve month period.  Note (1) defines an incapacitating episode as a period of acute signs and symptoms that required physician-prescribed bed rest.  38 C.F.R. § 4.71a.  

VA regulations also provide disabilities relating to the back may be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  VA regulations provide that normal range of motion of the thoracolumbar spine is flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  Therefore, the normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Formula, Note 2.

Under the General Formula, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion is limited to 120 degrees; or if muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  A higher 40 percent rating is assigned when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  Id.  Finally, a 50 or 100 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine, respectively.  Id.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness under 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned due to healed injury should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance, in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In June 2007, the Veteran's lumbar spine disability was service connected and assessed as 20 percent disabling at that time.  In February 2008, the Veteran requested an increase in that rating.  As will be discussed below, entitlement to a rating not to exceed 40 percent is granted effective December 27, 2012.  

In May 2007, the Veteran underwent a VA examination of his lumbar spine.  His lumbar spine disability was characterized by fatigue, decreased motion, stiffness, weakness, and pain.  At that time, his forward range of flexion was measured at 0 to 50 degrees with pain beginning at 40 degrees.  Pain was noted upon repetitive use, but the pain did not impact the Veteran's range of motion.  He also reported experiencing severe flare-ups every two to four weeks, after periods of prolonged sitting, and these flare-ups lasted for an estimated one or two days at a time. He reported experiencing severe pain during these flare-ups, however he did not experience any additional restriction of motion.  Therefore, the Veteran continued to demonstrate pain-free flexion well in excess of 30 degrees, even after repetitive use or during flare-ups.  Furthermore, the examiner noted that the Veteran did not have incapacitating episodes requiring physician prescribed bedrest in the 12 months preceding the examination.  Accordingly, the criteria for a higher, 40 percent rating, were not met.

On November 30, 2007, the Veteran reported that his back pain was worse and different than he had experienced in the past and requested an orthopedic appointment.  See Call Center Note dated on November 30, 2007.  At the time the Veteran reported that his back pain was "killing him" to the point that he could not straighten up.  Id.  However, during a January 2008 chiropractic consult, the Veteran's flexion was recorded at 49 degrees.  Although, it is not clear whether that measurement was with or without pain or whether the range of motion was recorded after repetitive use.  See Chiropractic Consult Note dated on January 11, 2008.  In March 2008, the Veteran saw a private physician for his back and at that time noted pain levels at 7 on a 10 point scale.

In a VA examination conducted in April 2008, the Veteran described his lumbar spine disability as progressively worse.  He described the pain as moderate, but constant.  He described severe flare-ups which occurred weekly and lasted several days at a time.   During these flare-ups the Veteran explained that he was unable to ambulate, and at the time of this examination the Veteran was using a cane and a walker to ambulate and reported being unable to walk more than a few yards.  However, despite his complaints, upon examination he demonstrated flexion to 60 degrees with pain beginning at 60 degrees.  No additional loss in range of motion was noted on repetitive use.   Therefore, despite his complaints of pain, the Veteran demonstrated flexion well in excess of 30 degrees, and the examiner opined there was no ankylosis.  Accordingly, the criteria for a higher rating were not met.

A letter from the Veteran's private chiropractor received by the AOJ on March 24, 2011, indicates that the Veteran had been treated since 1980 for back and neck pain and that he had been seen in January 2011 for a flare-up of low back pain rated as 8 on a 10 point scale.  At the time, the Veteran was reported as not being able to ambulate without the aid of crutches due to pain in his lower back and left ankle. X-rays performed at the time of the consult showed osteophyte formation in the lumbar spine that was characterized as severe, as well as moderate degenerative disc disease.  This level of severity was not noted in reports of MRIs conducted in January and October 2008 and reproduced in the chiropractor's letter.  Similarly,
a VA Rehabilitation Note dated on May 4, 2011, indicates that the Veteran reported chronic back pain worsening in the last 11 months.  The clinician noted that the Veteran's chronic lumbar back symptoms were exacerbated by periods of prolonged sitting over that time period.  His rehabilitation potential was noted as guarded.  

In a VA examination conducted in December 2012, the Veteran's forward flexion of his thoracolumbar spine was recorded at 35 degrees with objective painful motion measured at 35 degrees.  Therefore, the Veteran's limitation of motion was close to flexion limited to 30 degrees as contemplated by the next higher rating for the first time during the period on appeal.  Furthermore, due to his level of pain, described as being at a daily level of 6-8 on a 10 point scale, the Veteran was unable to perform repetitive use testing.   In addition, he also reported flare-ups that further impeded his ability to function, but the impact of those flare-ups on his range of motion was not discussed.  Therefore, the Veteran's demonstrated range of motion was close to the limitation considered by the next higher rating, and the evidence suggests he experienced additional limitation due to repetitive use and flare-ups that are not reflected in the range of motion testing.  Accordingly, and affording all benefit of the doubt to the Veteran, the criteria for a higher, 40 percent rating were met for the first time during the period on appeal.  As such, a rating not exceed 40 percent is granted effective December 27, 2012, the date of the examination.

The evidence does not establish the Veteran met the criteria associated with a rating in excess of 40 percent at any point, including unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes required physician-prescribed bed rest for a period of six weeks in one year.

Instead, during his December 2012 examination, the Veteran was noted as having incapacitating episodes severe enough to require prescribed bed rest, however the total duration of all incapacitating episodes in a 12 month period preceding the examination was less than a week.  Furthermore, the examination did not reveal any ankylosis of the spine.  Accordingly, entitlement to a rating in excess of 40 percent is not established.

Throughout 2014 and 2015, the Veteran continued to see VA providers for pain management of his lumbar spine disability.  For example, in September 2014, the Veteran reported to his VA providers that he continued to have significant lumbar pain at a level of 7 on a 10 point scale.  This pain was supported by objective clinical findings.  For example, in a June 25, 2014 letter to the Veteran, his physician enclosed his recent x-rays of the lumbar spine showing severe loss of disc height and commented that the Veteran's "back x-ray looked terrible . . ."  On November 10, 2014, the Veteran was asked to consent to long-term opioid treatment for what the clinician characterized as chronic and severe degenerative joint disease.  See Consent for Long-Term Opioid Treatment for Pain dated on November 10, 2014.  

However, despite his ongoing pain, the Veteran did not experience ankylosis of the spine or incapacitating episodes of at least six weeks during any one year period.  Instead, during a May 2015 VA examination, the examiner specifically opined the Veteran did not have ankylosis of the spine or experience any incapacitating episodes due to IVDS.  Furthermore, additional medical records do not include any mention of ankylosis or IVDS with incapacitating episodes lasting more than six weeks.  Accordingly, the criteria for a rating in excess of 40 percent have not been met at any point during the period on appeal. 

Based on the foregoing, and affording all benefit of doubt to the Veteran, a rating not to exceed 40 percent is granted effective December 27, 2012, the date of the examination first showing the higher criteria have been met.  To this limited extent, his appeal is granted.

VA regulations also provide that any neurologic impairment (to the extent one is found to exist) should be rated separately and then combined with the orthopedic rating.  38 C.F.R. § 4.71a, Note 1.  In this case, the Veteran is already separately service connected for radiculopathy of his arms and legs bilaterally due to his service-connected back and neck disabilities.  Because service connection has already been established for these disabilities, no additional separate rating may be granted in this appeal, as that would violate the rule against pyramiding.  38 C.F.R. § 4.14.  

The evidence does not establish the Veteran experienced any additional neurological abnormalities, other than peripheral neuropathy of the extremities.  Instead, both the December 2012 and most recent May 2015 examiners specifically opined the Veteran did not have any additional neurological abnormalities due to his service-connected back disability.  Accordingly, no separate or higher ratings are warranted.

Extraschedular Consideration 

Whether the Veteran should be referred for extraschedular consideration for his lumbar spine disability has been examined, but a referral is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Where an exceptional case arises in which a rating based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  
The threshold factor for extraschedular consideration is a finding that the evidence before the VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. This means that initially there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  38 C.F.R. § 3.321.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Id.; see also Thun, 22 Vet. App. 111. 
In this case, the Veteran's symptoms associated with his service-connected lumbar spine disability-including decreased range of motion, painful motion, pain on repetitive motion, fatigability, weakness, and lack of endurance- are contemplated by the rating schedule and no extraschedular consideration is warranted.  The schedular rating criteria specifically provide ratings for limitation of motion, and account for factors such as weakened movement, incoordination, and excess fatigability.  See, e.g., 38 C.F.R. §§ 4.40, 4.45, and 4.59.  In this case, comparing the disability level and symptomology of the Veteran's lumbar spine disability to the rating schedule, the degree of disability throughout the entire period on appeal is contemplated by the schedule and the assigned rating is therefore adequate.

Total Disability Based on Individual Unemployablity (TDIU)

As discussed previously, entitlement to TDIU has been raised, separately adjudicated, and granted in a rating decision dated in August 2015.   The AOJ assigned an effective date of September 7, 2004 for the TDIU claim, a period that encompasses the entire period on appeal.  As the Veteran has been provided with a full grant of benefits for his TDIU claim, this issue is no longer before the Board.

Duties to Notify and Assist

Under applicable criteria, including the Veterans Claims Assistance Act of 2000 (VCAA), the VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a veteran before the initial unfavorable AOJ decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that the VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In the present case, required notice was provided by a letter dated in February 2008, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

The VA's duty to assist has also been satisfied.  All the necessary development for the adjudication of the claim has been accomplished, including obtaining all of the Veteran's relevant VA and private medical records, as well as records from the Social Security Administration.  

The Veteran was also provided with several VA examinations to assess his lumbar spine disability, including exams in April 2008, December 2012, and May 2015,   and these examinations were adequate for rating purposes.  The VA examiners interviewed the Veteran and in the course of that interview took a detailed history from him, and conducted a clinical evaluation which provided an adequate discussion of the relevant symptomology.   

In January 2011, the Veteran was also afforded a hearing before the undersigned VLJ, and that hearing complied with all applicable laws and regulations.  The VLJ who chairs the hearing has the duty to fully explain the issues and suggest the submission of evidence which the Veteran may have overlooked and which would be of advantage to his case.  38 C.F.R. § 3.103 (c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010). 
Here, the VLJ confirmed the issues on appeal and held the record open after the hearing to afford the Veteran the opportunity to supplement the record with additional treatment records.  During the hearing, the VLJ asked the Veteran questions about his symptoms, functional limitations, and problems associated with his lumbar spine disability.  Finally, neither the Veteran nor his representative has asserted that the VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, and consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For all the foregoing reasons, the VA has satisfied its duties to notify and assist the Veteran, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 20 percent for a lumbar spine disability prior to December 27, 2012 is denied.

Entitlement to an increased rating of 40 percent for a lumbar spine disability is granted effective December 27, 2012, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 40 percent for the lumbar spine disability for the entire period on appeal, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


